Citation Nr: 0623690	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-13 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to waiver of overpayment of non-service connected 
pension benefits in the amount of $12,855.00.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from October 1972 to 
October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Committee on Waivers and Compromises (COWC) of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The veteran testified before the undersigned in May 2006.  

During the course of this appeal, the veteran has raised 
claims of entitlement to increased ratings for his service 
connected right wrist and left knee disabilities as well as a 
claim of entitlement to service connection for a back 
disability and a psychoneurotic disability as well as 
entitlement to a total rating based on individual 
unemployability.  As these matters have not been developed or 
certified for appeal and are not inextricably intertwined 
with the issues now before the Board, they are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's action in failing to timely inform VA of 
receipt of civil service retirement benefits, which created 
the overpayment in question, does not rise to the level of 
fraud, misrepresentation, bad faith, or a lack of good faith 
in his dealings with the government.

2.  The veteran was at fault in the creation of the 
overpayment. 

3.  Collection of the debt would create an undue hardship on 
the veteran by depriving him of basic necessities.

4.  Collection of the debt would nullify the objective for 
which benefits were intended. 

5.  Waiver of the assessed overpayment would result in unfair 
enrichment to the veteran.

6.  There is no indication that the veteran relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received. 


CONCLUSION OF LAW

Waiver of recovery of the overpayment of nonservice-connected 
pension benefits, in the calculated amount of $12,855.00, 
would not be against equity and good conscience and, 
therefore, may be waived.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000.

The notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475,  
114 Stat. 2096 (Nov. 9, 2000) are relevant to Chapter 51 of 
Title 38 of the United States Code and do not apply in waiver 
of overpayment cases which are governed by Chapter 53.  
Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In light 
of the favorable outcome of this decision to the veteran, 
there is no detriment by the Board adjudicating this appeal.  
Consequently, no further notification or assistance is 
necessary.

Analysis

In May 2001, the veteran was granted non-service connected 
pension.  In correspondence dated in June 2001, he was 
informed of the decision and the fact that his pension was 
income based and that he had a duty to inform VA of his 
receipt of any income.  In August 2003, VA determined that 
the veteran was in receipt of Civil Service retirement income 
which was not reported by the veteran.  As a result of this 
income, the veteran's pension was reduced, creating an 
overpayment in the amount of $12,855.00.  The veteran has 
requested that VA waive recovery of the debt he owes to the 
government based on financial hardship.  

The provisions of 38 U.S.C.A. § 5302(c) (West 2002), prohibit 
the waiver of a debt where "there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver."  
Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b) (2005).

In this case, it was noted in the August 2004 decision by the 
Committee that the veteran was free from fraud, 
misrepresentation, or bad faith.  Irregardless of this fact, 
the Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of any intent to 
deceive or to seek unfair advantage by the veteran in the 
creation of the indebtedness, the Board finds no legal bar to 
the benefit now sought is present.  

Thus, the question for Board consideration is whether 
recovery of the indebtedness at issue would be against the 
principles of equity and good conscience.  38 U.S.C.A. § 
5302; 38 C.F.R. §§ 1.963, 1.965.  

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad faith," 
or "lack of good faith," the request for waiver will be 
evaluated pursuant to the principles of equity and good 
conscience found in 38 C.F.R. § 1.965(a).  In applying the 
"equity and good conscience" standard to a case, the factors 
to be considered by the adjudicator are: (1) whether actions 
of the debtor contributed to the creation of the debt, (2) 
whether collection would deprive the debtor or the debtor's 
family of basic necessities, (3) whether recovery of the debt 
would nullify the objective for which benefits were intended, 
(4) whether failure to make restitution would result in 
unfair gain to the debtor, and (5) whether the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.  Additionally, the adjudicator 
must conduct a "balancing of the faults," weighing the fault 
of the debtor against any fault attributable to VA. 38 C.F.R. 
§ 1.965(a).  In the evaluation of whether equity and good 
conscience necessitate a favorable waiver decision, the Board 
must consider all of the specifically enumerated elements 
applicable to a particular case.  See Ridings v. Brown, 6 
Vet. App. 544, 546 (1994).

In the current case, the Board finds the veteran was at fault 
in the creation of the debt.  The veteran did not inform VA 
that he was in receipt of civil service retirement pay 
despite the fact that he was informed in a June 2001 letter 
of the obligation to do so.  

While VA was at fault in not timely making adjustments to the 
veteran's benefits upon learning of the additional income, an 
adjustment has been made to rectify VA's fault.  The veteran 
was only liable for the overpayment from February 1, 2001 to 
December 31, 2002.  VA held that he did not have to repay the 
overpayment of pension benefits he received from January 1, 
2003 to August 31, 2003 as a result of VA's fault.  

The Board finds that collection of the overpayment of pension 
benefits would deprive the debtor or the debtor's family of 
basic necessities.  A Financial Status Report which was 
received in January 2005 indicates that the veteran had a 
total monthly net income of $1,122.00 and total monthly 
expenses of $1,200.00.  The average monthly expenses listed 
by the veteran of $400.00 for food and $550.00 for utilities 
and heat do not seem unreasonable.  The Board notes that 
there were no expenses listed for unreimbursed medical bills 
or clothing or miscellaneous expenses including 
transportation.  Although a significant portion of the 
veteran's monthly debt payments ($300.00) could be considered 
consumer debt, 2/3 of the payment is not.  The veteran is not 
employed and is on a fixed income.  The Board finds, 
therefore, that recovery of the overpayment would cause an 
undue financial hardship by depriving the veteran of basic 
necessities. 

Recovery of the overpayment would defeat the purpose of the 
VA pension program, which is intended to provide financial 
support to disabled veterans.  A waiver of the indebtedness 
would result in an unjust enrichment to the veteran in that 
he did receive benefits to which he was not entitled.  
Finally, there is no evidence that the veteran relinquished a 
valuable right or incurred legal obligation in reliance of 
the benefit.  Standing alone, these latter two elements are 
not felt to be of such importance in this case as to warrant 
a denial of waiver.   

In sum, the circumstances in this case indicate a need for 
reasonableness and moderation in the exercising of the 
Government's right to collect the debt charged to the veteran 
in light of the undue financial hardship that repayment would 
cause the veteran.  Based on the Board's review of the undue 
hardship element pertaining to the principle of equity and 
good conscience, as set forth in 38 C.F.R. § 1.965(a), the 
Board is persuaded that the Government should forgo its right 
to collection of the indebtedness in this instance.  
Accordingly, the Board concludes that recovery of the 
overpayment would be against equity and good conscience.  The 
Board finds that when all of the elements are weighed in this 
case, the preponderance of the evidence is for the veteran's 
claim.  38 U.S.C.A. § 5107.  Waiver of recovery of the 
overpayment of nonservice-connected pension benefits in the 
amount of $12,855.00 is in order.  38 U.S.C.A. § 5302(a); 38 
C.F.R. §§ 1.963(a), 1.965(a). 




ORDER

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the calculated amount of $12,855.00 is 
granted. 



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


